DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 5/23/2022 has been entered. Claims 1-20 remain for examination. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The arguments regarding claim 1, 7, 8, and 14-15 filed on 5/23/2022 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. a method as recited in claim 1 for processing an encoded pattern performed at an electronic device having a processor and a memory storing a plurality of computer programs to be executed by the processor, the method comprising: 
acquiring, by the electronic device, a first encoded pattern to be recognized, the first encoded pattern being a pattern obtained after predefined information is encoded therein; 
increasing, by the electronic device, resolution of the first encoded pattern through a target model to obtain a second encoded pattern, the target model being obtained through training by using a predetermined third encoded pattern and a predetermined fourth encoded pattern, the third encoded pattern being obtained by decreasing resolution of the fourth encoded pattern, the third encoded pattern being encoded in a same manner as the first encoded pattern; and 
decoding, by the electronic device, the second encoded pattern using a code recognition module to obtain the predefined information.

ii. an electronic device as recited in claim 8, comprising a memory, a processor, and a plurality of computer programs stored in the memory that, when executed by the processor, cause the electronic device to perform a plurality of operations including: 
acquiring a first encoded pattern to be recognized, the first encoded pattern being a pattern obtained after predefined information is encoded therein; 
increasing, by the electronic device, resolution of the first encoded pattern through a target model to obtain a second encoded pattern, the target model being obtained through training by using a predetermined third encoded pattern and a predetermined fourth encoded pattern, the third encoded pattern being obtained by decreasing resolution of the fourth encoded pattern, the third encoded pattern being encoded in a same manner as the first encoded pattern; and 
decoding the second encoded pattern using a code recognition module to obtain the predefined information.

iii. a non-transitory computer-readable storage medium as recited in claim 15, storing a plurality of computer programs, the computer programs, when executed by a processor of an electronic device, causing the electronic device to perform a plurality of operations including: 
acquiring a first encoded pattern to be recognized, the first encoded pattern being a pattern obtained after predefined information is encoded therein; 
increasing, by the electronic device, resolution of the first encoded pattern through a target model to obtain a second encoded pattern, the target model being obtained through training by using a predetermined third encoded pattern and a predetermined fourth encoded pattern, the third encoded pattern being obtained by decreasing resolution of the fourth encoded pattern, the third encoded pattern being encoded in a same manner as the first encoded pattern; and 031384-7042-US6Response to Non-Final Office Actiondecoding the second encoded pattern using a code recognition module to obtain the predefined information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIEN M LE/Primary Examiner, Art Unit 2887